DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 21 and 22 are objected to because of the following informalities: 
In line 1, “Claim 21” should be changed to -- Claim 20 --.  
Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, line 1, the phrase "such as a cigarette" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding independent claim 1, Applicant recites, in lines 7-8, “an aqueous starch solution including an anti-wrinkling agent”, and then recites, in lines 9-10, that the solution includes propylene glycol. It further recites, in lines 10-12, that the solution includes at least about 0.36 to about 0.90 grams of the anti-wrinkling agent; however, it is not clear whether “the anti-wrinkling agent” is “propylene glycol”, or something else. In other words, the claim recitation fails to particularly point out if propylene glycol is the “agent” that controls creasing (NOTE: Only 1,2 propylene glycol is disclosed as being provided in the range of about 0.36 - 0.90 gsm in the instant written specification (see paras. [0021],[0126] of the instant published application). 
Regarding independent claim 1, in lines 7-8, Applicant recites that the aqueous starch solution includes about 14% to about 26% starch “by weight”, but it is not clear what that “weight” is, of solution? Of add-on material?
Regarding independent claims 1 and 34, Applicant has recited “the add-on material including at least about 0.36 grams per square meter (gsm) to about 0.90 gsm of the anti-wrinkling agent/means for controlling creasing for each square meter of wrapper paper”; however, this recitation is awkward and appears to be improperly written because the “grams per square meter (gsm)” notation already indicates that the agent is provided in an amount “for each square meter”. 
Regarding independent claim 1, in lines 7-8, and independent claim 34, in line 6, Applicant has recited “an anti-wrinkling agent configured to control creasing” (claim 1) and “means for controlling creasing” (claim 34); however, it is not clear what the phrase “configured to” or “means for” is intended to define in these claims as such phrases are generally used in “apparatus” claim recitation - in US Patent practice - not “article” claims. 
Regarding claims 6-9, it is not clear whether the claimed group of “anti-wrinkling agent” substances is in addition to the already-recited propylene glycol, recited in independent claim 1, or not. Also, it is not clear what the difference is between “propylene glycol” and “1,2 propylene glycol”.  
Regarding claim 11, it recites the limitation "the banded region" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 15-18, they recite the limitation "the banded region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 26-27, they recite the limitation "the base web" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or appropriate amendment is requested. 
Allowable Subject Matter/Examiner-Suggested Claim Recitation
Claims 1-34 would be allowable if rewritten or amended - as follows - to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and also to eliminate some awkward and potentially confusing claim wording:
1. (PROPOSED - AMENDED) A smoking article 
a quantity of tobacco; and
a wrapper paper surrounding the quantity of tobacco and defining a tobacco rod; 
wherein the wrapper paper comprises a base web having add-on material directly applied to the base web 1,2 propylene glycol in an amount of solution, and 1,2 propylene glycol in a ; and wherein the add-on material includes grams 1,2 propylene glycol 

2. The smoking article of Claim 1, wherein the tobacco rod has a mouth end, and a filter is attached to the mouth end.

3. The smoking article of Claim 1, having an ignition propensity value less than about 25.

4. The smoking article of Claim 1, having a self-extinction value less than about 50.

5. The smoking article of Claim 1, having an ignition propensity value less than about 25 and a self-extinction value less than about 50.

6. (PROPOSED - CANCELLED) 

7. (PROPOSED - CANCELLED) 

8. (PROPSOED - CANCELLED) 

9. (PROPOSED - CANCELLED) 

10. (PROPOSED - AMENDED) The smoking article of Claim 1, wherein:
the tobacco rod includes a lit end; and
extending 

11. (PROPOSED - AMENDED) The smoking article of Claim 10, wherein:
the at least one banded region includes a leading edge and a trailing edge, and
the at least one banded region is applied to the base web such that the leading and trailing edges receive the add-on material at a first application rate, and such that a zone exists where less add-on material is applied than at the leading and trailing edges.

12. The smoking article of Claim 11, wherein the zone extends circumferentially around the tobacco rod and receives no add-on material.

13. The smoking article of Claim 12, wherein the zone extends longitudinally along the tobacco rod and receives no add-on material.

14. The smoking article of Claim 12, wherein the zone extends both longitudinally along the tobacco rod and circumferentially around the tobacco rod.

15. (PROPOSED - AMENDED) The smoking article of Claim 11, wherein the at least one banded region is 

16. (PROPOSED - AMENDED) The smoking article of Claim 11, wherein the at least one banded region includes an edge which is undulated.

17. (PROPOSED - AMENDED) The smoking article of Claim 11, wherein the at least one banded region includes an edge which is crenellated.

at least one banded region includes an edge shaped generally as a sawtooth.

19. The smoking article of Claim 1, wherein the pattern includes an array of patches extending circumferentially and longitudinally along the tobacco rod. 

20. The smoking article of Claim 19, wherein the array of patches includes a plurality of similar substantially geometric objects.

21. (PROPOSED - AMENDED) The smoking article of Claim 20 plurality of similar substantially geometric objects are substantially quadrilateral objects.

22. (PROPOSED - AMENDED) The smoking article of Claim 20 plurality of similar substantially geometric objects are substantially triangular objects.

23. The smoking article of Claim 1, wherein the add-on material is applied as a single layer.

24. The smoking article of Claim 1, wherein the add-on material is applied in at least two layers.
25. (PROPOSED - AMENDED) The smoking article of Claim 1, wherein the add-on material has a first 
26. (PROPOSED - AMENDED) The smoking article of Claim 25 the add-on material has a further second layer which is applied to the first layer including 
27. The smoking article of Claim 1, wherein the add-on material is applied to the base web by printing.

29. The smoking article of Claim 1, wherein the base web has a permeability of less than about 100 CORESTA.
30. The smoking article of Claim 1, wherein the pattern includes a first plurality of patches and a second plurality of patches extending along spiral paths around the tobacco rod.
31. (PROPOSED - AMENDED) The smoking article of Claim 30, wherein
the tobacco rod has an axis;
a patch of the first plurality of patches is symmetrically spaced from a corresponding patch of the second plurality of patches relative to the axis of the tobacco rod.

32. (PROPOSED - AMENDED) The smoking article of Claim 31, wherein:
each patch of the first plurality of patches is symmetrically spaced from a corresponding patch of the second plurality of patches relative to the axis of the tobacco rod;
when the smoking article is placed on a substrate that substantially obstructs airflow to the smoking article in the vicinity of a first side of the smoking article, no patch of the first plurality of patches and no patch of the second plurality of patches is located in contact with the substrate at a first longitudinal location of the smoking article; the smoking article self-extinguishes when an advancing burn line reaches the first longitudinal location; and the 
33. The smoking article of Claim 1, wherein the tobacco rod has a non- circular cross-section.
34. (PROPOSED - AMENDED) A wrapper paper for a smoking article, comprising: 
a base web; 

of solution,an agent for controlling creasing comprising a a grams agent 

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, the Ashcraft reference, does not teach or reasonably suggest a wrapper paper having add-on material, including starch and an anti-wrinkling agent/agent for controlling creasing, specifically 1,2 propylene glycol, applied directly to the base wrapper as an aqueous solution, wherein the add-on material includes at least about 0.36 - 0.90 grams of the agent for each square meter of wrapper paper.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/DIONNE W. MAYES/Examiner, Art Unit 1747